DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-12 are currently pending
Claims 13-21 stand cancelled.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-12 have been considered but are moot in view of the new ground(s) of rejection.
	Applicants introduce amended matter of a “remapping table” being applied to the generation of the composite final image by which the scope of the claims had been changed, hence warranting a new search and consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently name joint inventors. 
4.	Claims 1-12 are rejected under 35 U.S.C. 103 as being obvious over Chester Smitherman (hereinafter Smitherman) (US 2010/0235095) and Shusaku Okamoto et al., (hereinafter Okamoto) (US 2003/0085999) in view of Nikhil Gupta et al., (hereinafter Gupta) (US 2015/0049193).
Re Claim 1. (Currently Amended) Smitherman discloses, a vehicular vision system, the vehicular vision system (a vehicular imaging system, Abstract) comprising: 
a first camera disposed at a vehicle and having a first field of view that includes a road surface of a road along which the vehicle is traveling, the first camera capturing first image data while the vehicle is moving along the road (a first imaging sensor rigidly disposed on vehicle, Abstract); 
a second camera disposed at the vehicle and having a second field of view that includes the road surface of the road along which the vehicle is traveling, the second camera capturing second image data while the vehicle is moving along the road (a second imaging sensor rigidly disposed on same vehicle, Abstract, Fig.20 Par.[0034], [0055]); 
wherein the first field of view of the first camera at least partially overlaps the second field of view of the second camera (the first camera having a first field of view e.g., focus line, and a second sensor with a FOV or focus line, having an overlapped region over a target area, Abstract, Fig.20 Par.[0034], [0055]); 
an image processor disposed at the vehicle (an image processing unit 1018 in Fig.10 Par.[0065],[0108]); 
wherein first image data captured by the first camera is provided to the image processor, and wherein second image data captured by the second camera is provided to the image processor (first and second sensors 1006 captured images are provided at signal processor 1018 in Fig.10, Par.[0108]); 
wherein, while the vehicle is moving along the road, the image processor processes the provided first image data captured by the first camera and the provided second image data captured by the second camera (the images captured by the first and second cameras are captured while the vehicle is in motion along a path e.g., along a road, per Fig.7 Par.[0094]); 
wherein, while the vehicle is moving along the road, the vehicular vision system, via processing by the image processor of first image data captured by the first camera, present in first image data captured by the first camera (the first camera sensor Abstract, captured ground or road feature images of ground or road as geo-physical feature Par.[0003] captured are separately processed by the image processor, Par.[0077]); 
wherein, while the vehicle is moving along the road, the vehicular vision system, via processing by the image processor of second image data captured by the second camera, relative movement of the road feature relative to the Serial No.vehicle when the road feature is present in second image data captured by the second camera (the second camera sensor, Abstract, capturing images of ground or road as the geo-physical feature Par.[0003] captured are separately processed by the image processor, Par.[0077]); 
wherein the determined movement of the road feature relative to the vehicle in first image data captured by the first camera is compared to the determined movement of the road feature relative to the vehicle in second image data captured by the second camera (comparing the first and second image features, Par.[0085]); 
wherein, responsive to comparison of the determined movements of the road feature relative to the vehicle, at least a rotational offset of the second camera at the vehicle relative to the first camera at the vehicle is determined (responsive to an offset detected in the second image vs. the first image, updating the initial calibration during the vehicle’s motion, Par.[0119], the updating being performed during vehicle’s motion i.e., flight in this embodiment, Par.[0124],[0134], [0155]); 
37194449.122wherein, responsive to determination of the rotational offset of the second camera at the vehicle relative to the first camera at the vehicle, the first image data and the second image data are remapped based at least in part on the determined rotational offset to at least partially accommodate misalignment of the second camera relative to the first camera (responsive to the determination of a the first camera image plane 326 of camera 310 is considered the reference, for any angle offset when compared to images of the other co-registered cameras 306, 308, 312 and 314 relative orientation vs. reference camera 310, in terms of rotation yaw, pitch, roll angles, Par.[0060], calibrating each other sensor e.g., the second sensor in reference to the first camera 310, Par.[0061] based on the principle of a second camera being self-calibrated based on the first camera determined feature Par.[0005],by providing the desired alignment [0051],[0052], [0073]); and 
wherein the remapped first image data and the remapped second image data are stored in a remapping table (mapping an input image into a composite image, thus, remapping the composite image with new image data, Par.[0009]); 
a video display screen disposed in the vehicle and viewable by a driver of the vehicle, wherein the video display screen displays surround view video images derived from at least the composite images (a video display 116 is at the driver’s or pilot’s location, to display the mapped composite input image of the target, Par.[0005],[0009]). 
However, Smitherman does not expressly teach about the plurality of cameras being assembled on a car having the road features being imaged as claimed,
Okamoto teaches about an automotive camera system detecting the road surface and specific features placed on the road from which further image processing is performed,
a first camera disposed at a vehicle and having a first field of view that includes a road surface of a road along which the vehicle is traveling, the first camera capturing first image data while the vehicle is moving along the road; 
a second camera disposed at the vehicle and having a second field of view that includes the road surface of the road along which the vehicle is traveling, the second camera capturing second image data while the vehicle is moving along the road; 
wherein the remapped first image data and the remapped second image data are stored in a remapping table (at a processing step 20 the received images from cameras captured images are mapped in a table, MPT, element 21 in Fig.1 with remapping at pixel level 22, between the MPT table by processing a correspondence between the synthesized image pixels and the data from the images gathered by cameras 11, Par.[0059]); 
wherein the vehicular vision system generates composite images based at least in part on the remapping table and the first image data captured by the first camera and second image data captured by the second camera (Par.[0059]-[0061] where the mapping table for the synthesized images is generated by remapping the table with the pixels from the cameras 11, Par.[0120]-[0124] e.g., in the overlapped regions between of a first and second cameras, Fig.22 Par.[0072] and arranged in the synthesized i.e., composite image in Fig.12, per Par.[0017], [0025], [0094]); 
It would have been obvious to the ordinary skilled to associate the image processing apparatus and method proposed by Smitherman, where the principle of a camera system using self-calibration mounted on a vehicle along with the second camera where the first camera capturing images of a feature and using such feature to compare the differences as rotational offset or yaw, pitch and roll angles of the related to a second camera by referencing its image relative to the first camera considered as reference. The determination of a lack of alignment is further corrected as a rotational offset and after matching the angular feature position, generating a final composite image to be displayed. 
Though by applying the BRI principles of claim interpretation where any two cameras rigidly mounted on a common surface would perform similarly during self-calibrating the second camera relative to the first camera image, by an image processing system in order to correspond with the first camera image is disclosed in Smitherman, the various angular variations and the reference to the road surface being part of the images captured by both cameras, the art to Okamoto discloses the respective camera placement on a vehicle and their respective image overlaps around the vehicle where the mapped image frames MPT, Fig.1, are updated or remapped with information obtained from the overlapped regions of the cameras, i.e., first and second cameras, in firming the composite i.e., synthesized images further used in camera image alignment, or correction functions of relative cameras calibration in Smitherman by the similarly taught process in Okamaoto could be further achieved. 
The described process is deemed predictable in lieu of the claimed matter by combining prior art elements according to known methods to yield predictable results per MPEP 2143 (I), (A). 
Furthermore, Gupta teaches the limitations where the first and a second cameras are aligned by pixel comparison within a selected portion of the overlapped image area by mapping a reference camera i.e., a second from which calibrating the first camera (Abstract) as in, 
wherein the remapped first image data and the remapped second image data are stored in a remapping table (according to the tables in Fig.36 or 39, using a table of mapped data to calibrate misaligned images within overlapped regions of two cameras Fig.40, 41 in a periodic or continuously monitoring hence updating or remapping the reference data table, Par.[0160]-[0162]); 
wherein the vehicular vision system generates composite images based at least in part on the remapping table and the first image data captured by the first camera and second image data captured by the second camera (and based on the alignment between the two adjacent cameras overlapped region data, reliant on the tables at Fig.36, 39 and the alignment process at Par.[0160]-[0162] generating the composite image per Abstract, Par.[0004]-[0007], Fig.1D, or Par.[0010], [0018],[0019], [0069], [0079], [0081]); and 
a video display screen disposed in the vehicle and viewable by a driver of the vehicle, wherein the video display screen displays surround view video images derived from at least the composite images first image data captured by the second image data captured by the second camera (displaying the composite surround image Par.[0163]).
The ordinary skilled in the art would have found obvious before the effective filing date of the application, to associate the common imaging and processing systems disclosed by Smitherman and Okamoto and to application further seek explicit use of tables of mapped video data to be further applied to image alignment, or dynamic stabilization by pixel correction over the overlapped area of two adjacent cameras region to be further combined in a composite final image for display as taught by Gupta, by which expeditiously resolve the offset between the cameras, thus deeming such combination predictable.  


Re Claim 2. (Original) Smitherman, Okamoto and Gupta disclose, the vehicular vision system of claim 1, 
Okamoto teaches about, wherein the first camera is mounted at the vehicle so as to have at least a sideward field of view, and wherein the second camera is mounted at the vehicle so as to have at least a rearward field of view (camera CA3 side-view and CA4 rearview in Fig.2, Par.[0025]).  

Re Claim 3. (Original) Smitherman, Okamoto and Gupta disclose, the vehicular vision system of claim 2, 
Okamoto teaches about, wherein the first camera is mounted at an exterior mirror assembly mounted at a side portion of the vehicle, and wherein the second camera is mounted at a rear portion of the vehicle (camera CZ1 having a mount at the side mirror and CZ2 mounted at the rear of the vehicle in or CZ4 and CZ3 camera pair, Fig.17, Par.[0007]).  

Re Claim 4. (Original) Smitherman, Okamoto and Gupta disclose, the vehicular vision system of claim 1, 
Okamoto teaches about, wherein the first camera is mounted at the vehicle so as to have at least a forward field of view, and wherein the second camera is mounted at the vehicle so as to have at least a sideward field of view (camera CA1 having front FOV orientation and CA2 a side-view and in Fig.2, Par.[0025]).  

Re Claim 5. (Original) Smitherman, Okamoto and Gupta disclose, the vehicular vision system of claim 4, 
Okamoto teaches about, wherein the first camera is mounted at a front portion of the vehicle, and wherein the second camera is mounted at an exterior mirror assembly mounted at a side portion of the vehicle (cameras in Fig.2 or cameras CA1 front FOB and CA3 side-FOV in Fig.4, or cameras CB1 with a front FOV and CB2 with a side FOV in Fig.7 ).  

Re Claim 6. (Original) Smitherman, Okamoto and Gupta disclose, the vehicular vision system of claim 4, 
Okamoto teaches about, comprising a third camera disposed at the vehicle and having at least a rearward field of view (rear FOV in Fig.10, 12, cameras CD2, CD3 etc.).  

Re Claim 7. (Currently Amended) Smitherman, Okamoto and Gupta disclose, the vehicular vision system of claim 6, 
Okamoto teaches about, wherein, while the vehicle is moving along the road, (i) the vehicular vision system, via processing by the image processor f third image data captured by the third camera, determines  (processing the images of road feature “P” at the rear view mounted cameras FOVs in Fig.10, 12 to 22 and corresponding descriptive paragraphs for a plurality of positions), (ii) the vehicular vision system (processing the images of the second and third cameras per Fig.17 to 21), and (iii) responsive to comparing the determined movements of the road feature relative to the vehicle, at least a rotational offset of the third camera at the vehicle relative to the second camera at the vehicle is determined (obtaining a synthesized image by Eq.(1) indicated by the mapped rotation offset matrix Rv, Par.[0123]-[0124], Fig.24, Par.[0126]-[0127]).  

Re Claim 8. (Original) Smitherman, Okamoto and Gupta disclose, the vehicular vision system of claim 1, 
Okamoto teaches about, wherein, responsive to comparison of the determined movements of the road feature relative to the vehicle, a translational offset of the second camera at the vehicle relative to the first camera at the vehicle is determined, and wherein, responsive to determination of the translational offset of the second camera at the vehicle relative to the first camera at the vehicle, the first image data and the second image data are remapped (remapping of coordinates according to different cameras offsets Par.[0131] and Eq.(5) ) based at least in part on the determined translational offset to at least (where the images obtained by the cameras are mapped and aligned in order to obtain the road conditions around the vehicle in motion by updating the mapped images captured, Par.[0003], Par.[0008]-[0010], Fig.18-19, according to determining the translational horizontal or vertical Hv of pixels i.e., vertical shift captured during the vehicle moving on the road, by using the rotational and translational matrix {Xw, Yw, Zw} of Fig.1, Par.[0122], [0123] where the virtual coordinates appearance points are defining the respective vector position Tv as indicated by the rotational matrix Rv, at Par.[0124] and Par.[0130], [0142] used in the alignment process, Par. [0059], [0114]).
Smitherman teaches about, partially accommodate misalignment of the second camera relative to the first camera (responsive to the determination of a the first camera image plane 326 of camera 310 is considered the reference, for any angle offset when compared to images of the other co-registered cameras 306, 308, 312 and 314 relative orientation vs. reference camera 310, in terms of rotation yaw, pitch, roll angles, Par.[0060], calibrating each other sensor e.g., the second sensor in reference to the first camera 310, Par.[0061] based on the principle of a second camera being self-calibrated based on the first camera per Par.[0005],by providing the desired alignment [0051],[0052], [0073]).  

Re Claim 9. (Currently Amended) Smitherman, Okamoto and Gupta disclose, the vehicular vision system of claim 8, 
Okamoto teaches about, wherein the vehicular vision system (Par.[0127]).  

Re Claim 10. (Currently Amended) Smitherman, Okamoto and Gupta disclose, the vehicular vision system of claim 8, 
Okamoto teaches about, wherein the vehicular vision system second image data captured by the second camera as compared to the first image data captured by the first camera while the vehicle is moving along the road (the horizontal and vertical shift is determined at translation matrix Tv, Par.[0123]-[0124], and Par.[0130]).  

Re Claim 11. (Currently Amended) Smitherman, Okamoto and Gupta disclose, the vehicular vision system of claim 1, 
Okamoto teaches about, wherein the vehicular vision system (road features are determined according to the rotational matrix Rv at Eq.1, Par.[0123] considered between each pixel of each of the cameras without limiting to the world coordinate system used, Par.[0122]).

Re Claim 12. (Currently Amended) Smitherman, Okamoto and Gupta disclose, the vehicular vision system of claim 1, 
Smitherman teaches about the process of mapping between input and output pixels may result in warped lines as artifacts, wherein processing by the image processor of first image data captured by the first camera and second image data captured by the second camera includes dewarping the first image data and the second image data (overcoming the warping by applying super-sampling to the input pixels, i.e., by a de-warping processing, Par.[0067]).  

13-21. (Canceled)
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/